Citation Nr: 0839243	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-03 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for lumbodorsal back 
strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a bilateral 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to June 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
of the Anchorage, Alaska Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction rests with Boise.

In June 2008, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  The issue of entitlement 
to service connection for a bilateral shoulder disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Thoracolumbar spine disability is manifested by extension to 
20 degrees and flexion to 60 degrees with pain elicited from 
the lumbar region.  Remaining functional flexion is greater 
than 30 degrees.


CONCLUSION OF LAW

Thoracolumbar spine disability is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in December 2005.  While the letter provided adequate 
notice with respect to the evidence necessary to establish an 
increased rating, it did not provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date.  See Dingess, supra.  However, the veteran 
was subsequently provided notice pertaining to these elements 
by letter dated in March 2006.  The Board also notes that in 
May 2008 the veteran was given sufficient notice in 
compliance with the recent case Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008)  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted and pertinent post service 
medical records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  
Accordingly, the Board will address the merits of the claim.  

        Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2007).  The Board has determined that a uniform rating is 
warranted for the issue on appeal.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's thoracolumbar spine disability is currently 
evaluated pursuant to the General Rating Formula for Disease 
and Injures of the Spine.  This formula provides that where 
there is disability with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following evaluations are warranted:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;  A 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine;  A 
100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

					Analysis 

The veteran's thoracolumbar spine disability is currently 
rated 20 percent disabling.  This rating contemplates the 
presence of periarticular pathology productive of painful 
motion of the thoracolumbar spine.  38 C.F.R. § 4.59 (2007).  
The evaluation also contemplates flexion greater than 30 
degrees but not greater than 60 degrees; or the presence of 
an abnormal contour.  In order to warrant a higher 
evaluation, the veteran's disability must approximate the 
functional equivalent of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In March 2005, it was noted that the veteran's lower back 
started hurting three months ago and that he was unable to 
straighten the lower back.  Mild pressure/pain in the lower 
back both sides with some radiation into the right thigh was 
noted.  No weakness or numbness was also noted.  Examination 
showed the back had minimal tenderness in the lumbar region 
without sciatic irritability.  Also in March 2005, mild 
arthritic changes were seen on the back films, no other 
significant findings was noted.  

The veteran was afforded a VA compensation and pension 
examination in December 2005.  In this examination, the 
veteran reported daily back pain.  He reported that he was 
self-employed and that he sometimes missed work due to pain 
in his back, hips and shoulders.  Examination of the back 
showed slight tenderness to the midline at the approximate T8 
level.  Full rotation measured through the shoulders, 90 
degrees, left equals right; lateral flexion was to 30 
degrees, left equals right, extension was to 20 degrees, 
flexion was to 60 degrees with at that time pain elicited 
from lumbar region.  Weight bearing deep knee bend was 0 to 
145 degrees done easily.  Seated straight leg raising was 
negative on the left side and elicited a pulling feeling on 
the right side lower back and hamstring area.  It was noted 
that the area of injury during service is mildly symptomatic 
and that the most intense symptoms are elicited from 
shoulders and lumbar region, not unexpected related to age 
and work.  The December 2005 x-ray revealed mild curvature of 
the upper lumbar spine with a convexity to the right.  An 
impression was given scoliosis and exaggeration of the 
kyphotic curvature of the thoracic spine associated with loss 
of  height of multiple vertebrae anteriorly from T7 through 
T12.  Mild osteophyte formation multiple levels was noted, 
and little degenerative disc disease shown at the L3-4 level 
and a little loss of height of the superior aspect of L2 was 
present.  

At his June 2008 hearing, the veteran reported that his back 
disability limits how much he can lift and how long he can 
work, stand or sit.  He reported that his disability limits 
his range of motion and that he experiences daily pain.  The 
veteran said that he can bend forward to about 50 or 60 
degrees but he could not bend over to touch his toes.  Major 
problem of subjective low back pain, lifting, and walking 
with hip discomfort more than back problems was noted in June 
2008.  A July 2008 MRI revealed no significant neurologic 
compromise was seen of the lumbar spine.  There was no focal 
disc protrusion and free fragment or disc material without 
foraminal encroachment or central canal stenosis.  There was 
mild degenerative arthrosis with some disc space narrowing 
and dehydration.  

The Board finds that an increased rating is not warranted.  
The evidence shows the veteran is able to flex his spine to 
more than 30 degrees.  Even accounting for any functional 
loss due to pain on use, repetitive motion, fatigability, and 
incoordination, the Board finds that the objective and 
subjective evidence demonstrates the veteran is able to flex 
his spine to more than 30 degrees and did not complain of 
pain until about 50 degrees.  We specifically find that the 
veteran's report of his functional restrictions during the 
hearing is credible.  However, that credible evidence 
established that he retains functional flexion better than 30 
degrees.  Furthermore, there is no showing of a favorable 
ankylosis of the entire thoracolumbar spine.  In light of the 
above, the Board finds that the veteran's thoracolumbar spine 
disability does not warrant a higher evaluation.

The Board notes that the veteran's July 2008 lumbar spine MRI 
revealed that no significant neurologic compromise was seen 
of the lumbar spine.  Examination showed the L1-2, L2-3 and 
L3-4 levels were without neurologic compromise and that L5-S1 
was without neurologic compromise.  Therefore, separate 
ratings for any neurological abnormalities are not warranted.  
In addition, there is no indication of the need for bed rest.

The Board has considered all other potentially applicable  
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.  

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

An increased rating for lumbodorsal back strain is denied.  


REMAND

The veteran is seeking service connection for a bilateral 
shoulder disability.  The veteran has indicated that his 
disability is secondary to his service connected 
thoracolumbar spine disability.  

The veteran was granted service connected for a back 
condition in February 1977.  In an October 1976 examination, 
the veteran reported left shoulder pain which he thought 
emanated from the neck when hunting that year.  In a December 
1976 orthopedic examination, the veteran reported that the 
pain in the middle of his back bothered him when he stooped, 
bent or stood/sat for a long period of time.  He reported 
that the pain was in the middle of his back.  He reported 
that the pain would spread upward and downward in the midline 
and toward the shoulder blades in the upper back.  He 
reported that sometimes the most severe pain was out near the 
shoulder and that when trying to lift up the left arm he 
almost always had pain near the left shoulder blade.  

In the December 2005 VA compensation and pension examination 
for the back, bilateral suprapsinatus tenderness and right 
infraspinatus was noted.  It was noted that the most intense 
symptoms are elicited from shoulders and lumbar region, not 
unexpected related to age and work.  

The Board is of the opinion that a VA compensation and 
pension examination is necessary before this issue can be 
decided.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. 
§ 3.3159(c)(4)(i), VA will obtain an examination or an 
opinion if it is necessary to decide the claim.  An 
examination or opinion is necessary when the record does not 
contain sufficient competent medical evidence to decide the 
claim, but the record (1) contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 38 
C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the applicable 
presumptive period; and (3) indicates the claimed disability 
of symptoms may be associated with the known events, injury 
or disease in service or with another service- connected 
disability.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims stated that the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence of 
continuing symptoms, such as pain or other symptoms capable 
of lay observation.  McLendon, supra.; see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

In this case, the December 2005 examiner noted that the most 
intense symptoms included the shoulders, when the examiner 
was reporting on the back.  The Board cannot explain away the 
meaning of the statement as the intent of the xaminer is not 
known.

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination.  Upon 
examination and review of the folder, the 
examiner should provide an opinion 
regarding whether the veteran has a 
bilateral shoulder disability and if so 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present shoulder 
disability was caused or aggravated by the 
veteran's back disability.  If so, the 
examiner should discuss the degree of 
aggravation caused by the veteran's back 
disability.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


